Citation Nr: 0206295	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  01-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether injuries sustained by the veteran on May 15, 1998, 
were the result of his own willful misconduct.


REPRESENTATION

Appellant represented by:	James M. Turnbow, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which incorporated by reference a 
September 1998 Administrative Decision of the same RO, 
finding that the veteran was not eligible for pension 
benefits as his disabling injuries were deemed to be the 
result of his own willful misconduct.  


REMAND

The Board originally reviewed this case in October 2001, when 
it remanded the matter in order to clarify whether the 
veteran was represented by a service organization or a 
private attorney, and to schedule the veteran for a hearing 
before a Member of the Board as requested in both the 
veteran's notice of disagreement and substantive appeal.  
This action was necessary as the veteran's claims folder 
contained a valid power of attorney naming Missouri Veterans 
Commission as the veteran's representative, but the RO had 
been contacted by the above-named private attorney requesting 
that he be recognized as the veteran's representative and 
that a hearing be scheduled in Caruthersville, Missouri, and 
not in St. Louis.

In January 2002, the veteran revoked his power of attorney 
for the Missouri Veterans Commission and appointed the above-
named private attorney as his representative.  In March 2002, 
the veteran's representative submitted a request for a 
hearing in Pemiscot County, Missouri, but attached the 
veteran's signed request for a hearing before a Member of the 
Board in Washington, D.C.  A report of contact dated May 10, 
2002, reveals that a member of the staff at the veteran's 
representative's office was contacted by telephone on that 
date and advised that hearings in Missouri could only be held 
at the St. Louis RO.  The RO was advised that the veteran's 
representative would contact the RO regarding the veteran's 
desire for a hearing.  The veteran's representative did not 
contact the RO and on May 30, 2002, the veteran was advised 
by letter that his file was being returned to the Board for 
further consideration.

In an effort to give the veteran every possible chance to be 
heard in this matter, the Board contacted the office of the 
veteran's representative on June 10, 2002.  A member of the 
veteran's representative's staff identified as a legal 
assistant was advised that a hearing before a Member of the 
Board could be held in either St. Louis or Washington, D.C., 
but not in the location requested by the veteran's 
representative.  Consequently, the veteran's representative, 
through his legal assistant, requested that a hearing be 
scheduled in St. Louis.

Therefore, this matter is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the St. Louis RO in order for 
him to present testimony on the issue of 
entitlement to pension benefits.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




